Matter of McKeever v Sclafani (2021 NY Slip Op 03183)





Matter of McKeever v Sclafani


2021 NY Slip Op 03183


Decided on May 19, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2019-13874
 (Docket No. V-3060-19)

[*1]In the Matter of Brian J. McKeever, appellant,
vChristine Sclafani, respondent.


Arza R. Feldman, Manhasset, NY (Steven A. Feldman of counsel), for appellant.
N. Scott Banks, Hempstead, NY (Tammy Feman and Dori Cohen of counsel), for respondent.
Theresa Kloeckener, Lynbrook, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Nassau County (Eileen Daly-Sapraicone, J.), dated October 29, 2019. The order, without a hearing, dismissed the father's petition to modify an order of custody and parental access of the same court dated June 11, 2019.
ORDERED that the appeal from the order dated October 29, 2019, is dismissed as academic, without costs or disbursements.
Subsequent to the entry of the order appealed from, the Family Court issued a modified final order of custody and parental access, dated February 24, 2020, on the consent of the parties, which settled all pending custody and parental access issues. The order expressly stated that it superseded all prior orders of the court concerning the issues of custody and parental access. Accordingly, the appeal from the order dated October 29, 2019, must be dismissed as academic (see Teelucksingh v Teelucksingh, 162 AD3d 1087, 1088; Matter of Paoli v Paoli, 29 AD3d 804, 804-805; Matter of Byrnes v Malloy, 283 AD2d 427, 428).
DILLON, J.P., MILLER, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court